DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/13/2022. As directed by the amendment: claims 9, 22 have been amended; claims 6-8, 21 have been canceled; and no new claims have been added. Thus, claims 1-5, 9-20, 22-23 are presently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McKenna on 04/28/2022. 
The application has been amended as follows: 
Claim(s) 1-5 is/are cancelled. 
Claim 18, line 1, “the stiffness of the second portion is greater than the stiffness of the first portion” is amended as follows: “a stiffness of the second portion is greater than a stiffness of the first portion”.
Claim 19, line 1, “wherein cannula has” is amended as follows: “wherein the cannula has”.
Claim 23, line 1, “a plurality of fluid capacitors in line with a plurality of channels and the drug reservoir.” Is amended as follows: “a plurality of fluid storage capacitors in line with the plurality of channels and the drug reservoir, wherein the plurality of fluid storage capacitors comprises the fluid storage capacitor.”

Allowable Subject Matter 
Claims 9-20, 22-23 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Hessler (US 2014/0018736), and Verhoeven et al. (US 2015/0374964).
Regarding claim 9, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system to deliver a fluid to the inner ear comprising at least one first layer comprising a drug reservoir, a fluid storage capacitor, and a plurality of channels; at least one second layer comprising a pump; and a membrane separating the at least one first layer from the at least one second layer, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783